       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  DAISY MEADOWS, a/k/a ROY
  TROST,                                      Case No. 1:18-cv-00265-BLW

                                              MEMORANDUM DECISION
        Plaintiff,                            AND ORDER

         v.

  HENRY ATENCIO et al,

        Defendant(s).



                                INTRODUCTION

      Before the Court is a Motion for Summary Judgment filed by the remaining

Defendants: Eric Blair, Jacob Taylor, Charles Sanders, Chester Martin, Rona

Siegert, and Walter Campbell. Dkt. 48. The Court has fully reviewed the record,

including the briefs submitted by the parties and has determined that this matter

will be decided on the record without oral argument. For the reasons explained

below, the Court finds that there is no genuine issue of material fact and that

Defendants are entitled to judgment as a matter of law. Therefore, Defendants’

Motion for Summary Judgment will be granted.

                                 BACKGROUND




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 2 of 11




      Plaintiff was in the custody of the Idaho Department of Correction (IDOC)

between June 2017 and November 2019. She was born a male but identifies as a

transgender female. Compl., Dkt. 3 at 2. Before Plaintiff was incarcerated in Idaho,

she was diagnosed with gender dysphoria while in the custody of the Nevada

Department of Correction and again was diagnosed with gender dysphoria in

Idaho. Id. While in IDOC custody, Plaintiff received hormone therapy prescribed

by Dr. Marvin Alviso, IDOC’s contract medical provider, as a treatment for her

gender dysphoria. Dkt. 48-1 at 2. Plaintiff is currently an inmate in the custody of

the Nevada Department of Correction. See Dkt. 50.

      Plaintiff filed suit against Defendants Blair, Taylor, Sanders, and Martin

alleging federal and state claims arising from an alleged sexual assault by her

cellmate that occurred in June or July of 2017. Compl., Dkt. 3 at 22-26. She also

alleges that Campbell and Siegert violated her Eighth Amendment rights to

adequate medical assistance by interfering with Dr. Alviso’s determination that

gender reassignment surgery was medically necessary. Id. at 3,8,19. Defendants

move for summary judgment, asserting that Plaintiff failed to exhaust her prison

remedies as to the claims arising from the alleged sexual assault. Defendants

further assert that Plaintiff has failed to establish a genuine issue of material fact

exists as to her Eighth Amendment claim of inadequate medical assistance and that




MEMORANDUM DECISION AND ORDER - 2
       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 3 of 11




they are entitled to summary judgment in their favor. See Dkt. 48.

               SUMMARY JUDGMENT STANDARD OF LAW

   Summary Judgment is appropriate where a party can show that, as to any claim

or defense, “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of the principal

purposes of the summary judgment rule “is to isolate and dispose of factually

unsupported claims or defenses.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). It is not “a disfavored procedural shortcut,” but is instead the “principal

tool[] by which factually insufficient claims or defenses [can] be isolated and

prevented from going to trial with the attendant unwarranted consumption of

public and private resources.” Id. at 327.

      In considering a motion for summary judgment, the Court must consider the

facts in the light most favorable to the non-moving party, unless the non-moving

party’s version of the facts is “blatantly contradicted by the record.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable

jury could believe it, a court should not adopt that version of the facts for purposes

of ruling on a motion for summary judgment.”). “[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 4 of 11




supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). The Court is “not required to comb through the record to find some

reason to deny a motion for summary judgment. Carmen v. San Francisco Unified

Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (internal quotation marks omitted).

Instead, the “party opposing summary judgment must direct [the Court’s] attention

to specific triable facts.” S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 889

(9th Cir. 2003).

      The party moving for summary judgment has the initial burden to show that

each material fact cannot be disputed. To show that the material facts are not in

dispute, a party may cite to particular parts of materials in the record or show that

the adverse party is unable to produce admissible evidence to support the fact. Fed.

R. Civ. P. 56(c)(1)(A) & (B). The Court must consider “the cited materials,” but it

may also consider “other materials in the record.” Fed. R. Civ. P. 56(c)(3).

      If the moving party meets this initial responsibility, then the burden shifts to

the non-moving party to establish that a genuine dispute of material fact does exist.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The

existence of a scintilla of evidence in support of the non-moving party’s position is

insufficient. Rather, “there must be evidence on which the jury could reasonable




MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 5 of 11




find for the [non-moving party].” Anderson, 477 U.S. at 252. “[I]f a defendant

moving for summary judgment has produced enough evidence to require the

plaintiff to go beyond his or her pleadings, the plaintiff must counter by producing

evidence of his or her own.” Butler v. San Diego Dist. Attorney’s Office, 370 F.3d

956, 963 (9th Cir. 2004). If the plaintiff fails to produce evidence, or if the

evidence produced is insufficient to establish a genuine and material factual

dispute, the Court “is not required (or even allowed) to assume the truth of the

challenged allegations in the complaint.” Id.

      If a party “fails to properly support an assertion of fact or fails to properly

address another party’s assertion of fact,” the Court may consider that fact to be

undisputed. Fed. R. Civ. P. 56(e)(3). The Court must grant summary judgment for

the moving party “if the motion and supporting materials—including the facts

considered undisputed—show that the movement is entitled to id.” Fed. R. Civ. P.

56(e)(3). Statements in a brief, unsupported by evidence in the record, cannot be

used to create a genuine dispute of material fact. See Barnes v. Indep. Auto.

Dealers, 64 F.3d 1389, 1396 n.3 (9th Cir. 1995).

      Pro se inmates are exempted “from strict compliance with the summary

judgment rules,” but not “from all compliance.” Soto v. Sweetman, 882 F.3d 865,

872 (9th Cir. 2018). In opposing a motion for summary judgment, a pro se inmate




MEMORANDUM DECISION AND ORDER - 5
       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 6 of 11




must submit at least “some competent evidence,” such as a “declaration, affidavit,

[or] authenticated document,” to support his allegations or to dispute the moving

party’s evidence. Id. at 873 (upholding grant of summary judgment against pro se

inmate where the “only statements supporting [plaintiff’s]…argument are in his

unsworn district court responses to the defendants’ motion for summary judgment

and to the district court’s show-cause order.”).

                                     ANALYSIS

      A.     Procedurally Barred Claims
      Defendants assert that Plaintiff’s federal and state claims, except for her §

1983 claim of inadequate medical treatment, are procedurally barred.

      The Prison Litigation Reform Act (PLRA) provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “There is no question that exhaustion is mandatory under the

PLRA and that unexhausted claims cannot be brought in court.” Jones v. Bock, 549

U.S. 199, 211 (2007). This requirement is intended to give “prison officials an

opportunity to resolve disputes concerning the exercise of their responsibilities

before being haled [sic] into court.” Id. at 204.




MEMORANDUM DECISION AND ORDER - 6
        Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 7 of 11




       Similarly, under Idaho law, “no…civil action shall be brought by any person

confined in a state or county institution. . .with respect to conditions of

confinement until all available administrative remedies have been exhausted.”

Idaho Code § 19-4206(1); see also Drennon v. Idaho State Corr. Inst., 181 P.3d

524, 529 (Idaho Ct. App. 2007) (Section 19-4206(1) requires a prisoner to exhaust

all available administrative remedies prior to bringing any civil action with respect

to the conditions of her confinement unless she establishes that she is in imminent

danger of serious physical injury). Idaho law also requires plaintiffs asserting

claims against the state or state employees to file notice of tort claims with the

Idaho Secretary of State within 180 days of the time the claim arose. Idaho Code §

6-905; see also McQuillen v. City of Ammon, 747 P.2d 741, 744 (1987)

(compliance with the Idaho Tort Claims Act’s notice requirement is mandatory and

failure to abide is fatal to a claim).

       Proper exhaustion is required, meaning that “a prisoner must complete the

administrative review process in accordance with the applicable procedural rules,

including deadlines, as a precondition to bringing suit in federal court.” Woodford

v. Ngo, 548 U.S. 81, 88 (2006).

       Here, Plaintiff was required to exhaust administrative review under IDOC’s

“Grievance Procedure for Offenders” (Grievance Procedure). The Grievance




MEMORANDUM DECISION AND ORDER - 7
           Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 8 of 11




Procedure consists of a three-step process. See Dkt. 48-5 at 2. First, an inmate is

required to seek an informal resolution on the matter by completing an Offender

Concern Form (OCF) addressed to the staff member most directly involved with

the inmate’s issue. Second, if the OCF does not resolve the matter, the offender

must complete a Grievance From containing specific information, including the

nature of the complaint, date, place, and names of the specific issue being grieved

within 30 days of the incident giving rise to the matter. Third, an inmate may

appeal an adverse grievance outcome. Id at 2-3. Upon proper completion of all 3

steps, the inmate’s grievance process will be deemed complete. Id. at 4.

       Plaintiff alleges that the sexual assault incident occurred sometime between

June 25 and July 25, 2017. Dkt. 48-3 at 22. While Plaintiff asserts that she filed

OCFs with Defendants, id. at 25, 30, Plaintiff untimely filed a Grievance Form on

March 14, 2018. See Dkt. 48-5 at 36. Still, Plaintiff sought only injunctive relief

and did not raise a damages or monetary compensation claim. Id. As a result of her

transfer out of IDOC custody, her administrative claim for injunctive relief is

moot.1 Also, Plaintiff has not provided evidence demonstrating that she filed notice

of tort claims with the Idaho Secretary of State as required. See Dkt. 48-6 at 2. Nor



       1
         Furthermore, there is no evidence that Plaintiff appealed the adverse decision as
required by the Grievance Procedures.



MEMORANDUM DECISION AND ORDER - 8
       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 9 of 11




has Plaintiff provided evidence challenging, explaining, or justifying her late

Grievance Form or her noncompliance with the required administrative steps as to

raise a genuine issue of material fact. As such, her failure to exhaust is fatal, and

therefore her Eighth Amendment claim as to Blair, Taylor, Sanders, and Martin

and negligence claims will be dismissed.

      B.     Inadequate Medical Treatment Claim

      Campbell and Siegert further assert that they are entitled to summary

judgment as to Plaintiff’s § 1983 claim that they interfered with medical necessary

treatment in violation of her Eighth Amendment rights.

      Title 42 U.S.C. § 1983 provides a civil cause of action against any person

who subjects another to the “deprivation of any rights, privileges, or immunities

secured by the Constitution and the law” of the United States. Prison officials may

violate an inmate’s Eighth Amendment right to receive medical treatment only if

he or she intentionally denies, delays, or intentionally interferes with medically

necessary treatment once prescribed. See Estelle v. Gamble, 429 U.S. 97, 104-105

(1976). To survive summary judgment, Plaintiff must establish a genuine dispute

that Campbell and Seigert 1) intentionally interfered with treatment that Dr. Alviso

or Eldredge deemed medically necessary, and that 2) Campbell and Siegert were

subjectively aware that their alleged denial, delay, or interference with the




MEMORANDUM DECISION AND ORDER - 9
       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 10 of 11




purported recommendations of Dr. Alviso and Eldredge created a “substantial risk

of serious harm” to Plaintiff’s health. Id.; see also Toguchi v. Chung, 391 F.3d

1051, 1057. Plaintiff has failed to establish either requirement or meaningfully

oppose Defendants’ motion. See Fed. R. Civ. P. 56(e).

      Plaintiff alleges that Dr. Alviso and Eldredge “agreed that [Plaintiff] in fact

needed ‘GRS’ [(Gender Reassignment Surgery)],” but that Campbell and Siegert

interfered with the recommendation. Compl., Dkt. 3 at 3, 8, 18. However, the

evidence belies her claim. Plaintiff admitted that no medical doctor had determined

that any form of gender confirmation surgery was medically necessary to treat her

gender dysphoria. Dkt. 48-3 at 14. Instead, she simply asserted, without support,

that Dr. Alvisio said he would have determined the surgery necessary if he had the

authority to do so. Id. at 15.

      But neither Campbell nor Seigert ever instructed any medical provider,

including Dr. Alviso, not to recommend sex reassignment surgery. Dkts. 48-4 at 2,

48-7 at 2. To the best of their knowledge, neither Dr. Alviso or Eldridge ever

recommended, intended to recommend, or desired to recommend sexual

reassignment surgery. Id. Furthermore, the scope of Dr. Alviso’s practice was

limited to providing hormone therapy, not sex reassignment surgery. Dkt. 48-3 at

40. Plaintiff has failed to produce evidence that Dr. Alviso determined that sex




MEMORANDUM DECISION AND ORDER - 10
       Case 1:18-cv-00265-BLW Document 53 Filed 03/04/21 Page 11 of 11




reassignment surgery was medically necessary, that he intended to provide that

surgery, or that Campbell and Siegert interfered with his intent to do so.

      Moreover, because both Campbell and Siegert believed that Plaintiff’s

treatment for gender dysphoria was medically adequate, Plaintiff cannot establish

that they subjectively disregarded a substantial risk of serious harm to plaintiff.

Dkts. 48-4 at 3, 48-7 at 3. Indeed, Plaintiff offers no evidence in her response to

establish a genuine issue of material fact; rather, she appears to concede the

lawsuit. Dkt. 50 at 1. (“…I am fairly certain I will now lose this case. . .at this

point all I would be attempting to do is push for policy changes…”). See Butler,

370 F.3d at 963. Accordingly, her complaint will be dismissed.



                                       ORDER

IT IS ORDERED that Defendant’s Motion for Summary Judgment (Dkt. 48) is

GRANTED. This case is DISMISSED with prejudice.



                                               DATED: March 4, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
